DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 10/20/2020.
Election/Restrictions
Applicant’s election without traverse of Species AA, claims 1-12 and 14-18 in the reply filed on 10/9/2020 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 10/20/2020 and 1/29/2020 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4 6 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by applicants provided jp-2014-103352 A (Document 1) cited by the ISR and found in the documents filed with IDS 1/29/2020.
In the cited document 1 (see paragraphs [0014] - [0062], [Fig. 1], [5], [6]), a "semiconductor substrate 11" (corresponding to a "semiconductor substrate" in the Invention of the present application) having an n-type "first drift region 26" with a low impurity concentration and a "drift region" (corresponding to "a drift region" in the Invention of the present application) is provided ; and 56 2The p-type "first body region 24" provided on the "first drift region 26" and the "second drift region 56" and the "second body region 154" (corresponding to the "base region" in the Invention of the present application), and the "first body region""A carrier accumulation region 255" is provided between the "second drift region 56" and the lower surface of the "second body region 154" (corresponding to the "accumulation region" of the Invention of the present application) and a "semiconductor substrate 11" formed from the surface of the "semiconductor substrate 11" to the inside of the "semiconductor substrate 2"; and 56"first trench portions 12 a" in contact with "first body region 24" and "second body region 154" and "first trench portions 12 b" (corresponding to "gate trench portions" in the invention of the present application) [2, 2006.01, 2012.01]"The first drift region 26" between the "carrier accumulation region 255" and the "first trench portion 12 a" (corresponding to the "carrier passage region" in the Invention of the present application) ; and a1 , 4 6 12 part of the "semiconductor substrate 11" sandwiched by 2 adjacent "trenches 12" formed by "a first trench portion 12 a" and "a second trench portion 12 b" (corresponding to the "mesa portion" of the Invention of the present application) is provided, and "a first body region 24" and "a second body region 154" are provided in the above-mentioned part. The description corresponds to "the storage region is provided at a lower position than the lower end of the second trench portion 12 b, and the storage region is provided below the lower end of the gate trench portion at the mesa portion" (hereinafter, the "is referred to as" IGBT "). Cited Document 1 describes that "a carrier accumulation region 255" is disposed on a lower surface of "a second trench portion 12 b" (paragraphs [0039], [Fig. 6], etc.). If that is the case, the invention-specifying matters of the inventions according to Claims 1 2 4, and 6 of the present .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over jp-2014-103352 A (Document 1) cited by the ISR and found in the documents filed with IDS 1/29/2020, in view of JP 2014-007254A also in the ISR and citations above.
Cited Document 2 (see paragraphs [0015] to [0036], Figs. 1 and 8) describes a "semiconductor device 1" including an n-type "intervening layer 14" that is higher than the impurity concentration of "the first semiconductor layer 13" arranged apart from the "base layer 16" between the n-type "first semiconductor layer 13" and the p-type "base layer 16.". The same invention is also described in the cited Document 3 (see paragraphs [0047] to [0079], [Fig.1], [2]). 
It could have been easily conceived by a person skilled in the art to adopt the invention described in Cited Document 1, wherein the invention described in Cited Document 2 or 3 is applied to the invention described in Cited Document 2, and "the IGBT" is configured in which the "carrier accumulation region" is disposed below the lower end of the "second trench portion" or below the lower end of the "first base region" as in the present invention. Hence, the inventions according to Claims 8 and 16 of the present application could have been easily invented by a person skilled in the art based on the inventions described in Cited Documents 1 2, or 1 and 3.
Allowable Subject Matter
Claims 3, 5,7,9,10,12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  They provide for novel limitations that would be rendered allowable if rewritten in dependent form.  See claims dated 1/29/2019 

    PNG
    media_image1.png
    773
    610
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812